DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,898,361 has been reviewed and is NOT accepted.
This application was filed before September 16, 2012.  The person who signed the terminal disclaimer is not an attorney or agent of record, is not recognized as an officer of the assignee, and has not been established as being authorized to act on behalf of the assignee.  See MPEP § 324.
This application was filed before September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the corporation, or other business entity or organization, and the person who signed it has not been established as being authorized to act on behalf of the assignee.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,898,361 in view of Saadat et al. (US 2005/0251158) and Swain et al. (US 2009/0012553). 
Instant claim 9 recites a method of using the same orogastric catheter of patent ‘361. The patent claims an orogastric catheter for facilitating a longitudinal gastrectomy comprising a body whose distal part is in particular intended, in bariatric surgical technique of longitudinal gastrectomy, to guide a surgeon for resection of a part of a stomach and to define a closure line after resection, wherein the body extends between a proximal end and a distal end, and presents an outer face and a distal part close to the distal end, characterized in that wherein said distal part carries a balloon having a deflated state and an inflated state, wherein the balloon extends transversally from the outer face of the body and exclusively at one side of the body at a minimum distance d from the distal end of the body, wherein in the inflated state, the balloon has a shape and size substantially matching that of a pyloric antrum of the stomach, the inflated balloon having a truncated conical shape that is asymmetric, the balloon having a base attached to the body, an end opposite the base and a middle part between said base and said end, the balloon being distorted with a terminal diameter Dt at the end of the balloon, a diameter Db at the base of the balloon and a diameter Dm of the middle part of the balloon with Dt<Db<Dm; the end being offset relative to an axis of the base of the balloon, upwards towards a part of the body of the catheter arranged above the inflated balloon, so that an upper face of the inflated balloon directed towards the proximal end of the body and intended to be arranged opposite an angular notch of the stomach, has a less pronounced curvature than that of a lower face of the inflated balloon directed towards the distal end of the body, in such a way that the balloon can be lodged in said pyloric antrum, the end of the inflated balloon then being in abutment against the pylorus and the distal end of the body of the catheter being in abutment against the pyloric antrum, whereas a part of the body of the catheter arranged above the inflated balloon is wedged against a wall of the lesser curvature of the stomach, and to thus permit determining position for starting the resection closure line about the pyloric antrum, defining the resection closure line, and calibrating the pyloric antrum and a gastric sleeve to be preserved. The patent ‘361 does not specifically claim the method of using the orogastric catheter. However, the method of using an orogastric catheter is well known, for example Saadat et al. teaches a method for longitudinal gastrectomy comprising using an orogastric catheter (10) comprising a balloon (28) and tube (20), comprising visual markings ([0042]), which permits determining position for starting the resection line (Figs. 2E; [0040]), defining the resection closure line (Figs. 2F-2H), and calibrating the pyloric antrum and a gastric sleeve to be preserved (Fig. 2H). Therefore, it would have been obvious to one of ordinary skill in the art to have used the orogastric catheter of ‘361 to perform a method of gastrectomy. Saadat et al. further discloses injecting and vacuuming fluids ([0030]), however, does not teach to verify hermeticity of the closure. Swain et al. teaches in the same field of endeavor introducing contrast medium in order to observe for leakage ([0134]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided ‘361 with the step of introducing contrast medium as taught by Swain et al. in order to observe for leakage. Claim 15 is encompassed by claim 2 of ‘361. Claims 16-18 are encompassed by claim 3 of ‘361. Claims 19-21 are encompassed by claim 4 of ‘361.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 9 is unclear. The claim fails to include any transitional phrases to separate the preamble from the claim body. The claim merely recites intended use of the catheter and fails to set forth active steps (i-iv). The claim limitation “on one hand” and “on other hand” is also unclear as to which limitation is actually required. As best understood by the Examiner, the method recites the steps of calibrating a gastric sleeve and the pyloric antrum to be preserved; and injecting and then withdrawing coloured liquid in the patient’s stomach.
The scope of claims 10-12, 16-18, and 20-21 are unclear what further method step is set forth. The claim merely recites intended use of the catheter and fails to set for any additional/active steps or further limit steps of the method.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. (US 2005/0251158) in view of Swain et al. (US 2009/0012553).
As best understood by the Examiner, Saadat et al. discloses a method for longitudinal gastrectomy comprising using an orogastric catheter (10) comprising a balloon (28) and tube (20), comprising visual markings ([0042]), which permits determining position for starting the resection line (Figs. 2E; [0040]), defining the resection closure line (Figs. 2F-2H), and calibrating the pyloric antrum and a gastric sleeve to be preserved (Fig. 2H). Saadat et al. further discloses injecting and vacuuming fluids ([0030]), however, does not teach to verify hermeticity of the closure. Swain et al. teaches in the same field of endeavor introducing contrast medium in order to observe for leakage ([0134]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Saadat et al. with the step of introducing contrast medium as taught by Swain et al. in order to observe for leakage. The Examiner notes that the particular catheter holds little patentable weight as the method recites intended use of the catheter to perform well known and conventional activities performed during a gastrectomy procedure without directly requiring the specific features of the catheter. 
With respect to claims 10-11, the use of the catheter of is capable of placement at a distance from the pyloric antrum (Figs. 2A-2D; [0013]; [0027]; [0038]).
With respect to claim 12, Saadat et al. discloses stapling-suture ([0032]).
With respect to claim 13, Saadat et al. discloses means for visualization ([0032]).
With respect to claims 19-21, Saadat et al. discloses inflating the balloon (28; [0027]). The Examiner’s position is that the distance d does not directly limit the step of inflation.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. (US 2005/0251158) in view of Swain et al. (US 2009/0012553) as applied to claim 13, further in view of Mikkaichi et al. (US 2008/0249404).
Saadat et al. discloses the subject matter substantially as claimed except for wherein the means for visualization comprises a light source. However, Mikkaichi et al. teaches in the same field of endeavor it is well known for the means for visualization comprises a light source ([0056]; [00129]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Saadat et al. with a light source as taught by Mikkaichi et al. as it is well known to provide a light source for observation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793